Citation Nr: 1309208	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  10-26 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran served on active duty in the Army from August 1953 to June 1956.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for hearing loss.

The Veteran testified before the undersigned at a February 2013 Travel Board hearing.  The hearing transcript is of record.  

During his hearing, the Veteran testified that he also had tinnitus, related to his bilateral hearing loss.  The issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.  

The Veteran contends that he has a bilateral hearing loss disability related to noise exposure during active military service.  The Veteran's DD-214 shows that he had an MOS of clerk typist.  However, the Veteran claims that he was assigned to an infantry division in the Army, and that during basic training at Fort Dix, New Jersey, which lasted about 3 or 4 months, he was required to participate in exercises on the firing range, involving exposure to loud and continuous noise, with no hearing protection, which resulted in acoustic trauma.  He also claims that after his basic training at Fort Dix, he was sent to Fort Eustis where he was assigned to the Transportation Corps.  In addition, the Veteran testified that he was awarded the sharpshooter medal in service.  See February 2013 Travel Board hearing transcript.  

The Veteran also reported during his hearing that he was seen in service in September or October of 1953, for complaints of hearing loss, and that although they made a record of his complaints, he wasn't given any specific treatment for the hearing loss.  He testified further that he had experienced hearing loss since his time at the firing range during basic training, and that it had increased with age, particularly within the past 10 years.  See id.  The Veteran also reported that after he was discharged from the service, he sought treatment for his hearing loss from private physicians, but the records of such treatment were no longer available because one of the providers had long since passed away, and the treatment was between 35 to 50 years ago.  He claims that his hearing loss increased around 1976, at which time, he received his first pair of hearing aids, but he did not seek treatment for hearing loss at the VA Hospital until he retired 1999 or 2000.  See id.  See also January 2009 statement from the Veteran.  He also testified during his hearing that he started experiencing tinnitus (ringing in the ears), which he believes is related to his bilateral hearing loss, about 4 or 5 years ago.  See February 2013 Travel Board hearing transcript.

The medical evidence of record shows that the Veteran does have a current diagnosis of bilateral hearing loss.  Private treatment records from HearX and private treatment records from Dr. A.K. show that the Veteran was diagnosed with bilateral sensorineural hearing loss during audiology examinations from November 1996 to March 2004, all several years after his discharge from active duty.  Furthermore, outpatient treatment records from the VA Medical Center in West Palm Beach, Florida dated from October 2000 to April 2009 show that the Veteran has been diagnosed with bilateral sensorineural hearing loss, and that he has been fitted with hearing aids, which have been periodically adjusted.

The Veteran's May 1956 separation examination report and his DD-214 are associated with the claims file, but his service treatment records are not available.  The RO requested the Veteran's service treatment records, but the National Personnel Records Center (NPRC) indicated that these records were missing and presumed destroyed by fire in 1973.  See Unavailability of Complete Service Treatment Records Memorandum dated March 2009.  Destruction of service department records does not create a heightened benefit of the doubt, but only a heightened duty on the part of VA to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet. App. 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996).  

Where service department records are missing, VA also has a duty to search alternate sources of service records.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran's separation examination report shows that no hearing testing was conducted at the time of his discharge in 1956.  Therefore, the Board cannot determine whether the Veteran had hearing loss at the time of his discharge.  As noted above, the Veteran's DD-214 shows that his MOS was clerk typist.  However, it also shows that he served in an armory division in the Army, and that he was enrolled in the Transportation School from November 1953 to January 1954.  

The Board notes that the absence of service treatment records showing in-service evidence of hearing loss is not fatal to the claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385), and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss and tinnitus.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Sensorineural hearing loss is manifested by symptoms that the Veteran is competent to report.  The Veteran has reported that he has current hearing loss, which he first noticed during basic training.  The record contains competent evidence of current hearing loss.  The Veteran's testimony raises a possibility that his hearing loss is related to in-service noise exposure, and his reports provide competent and credible evidence of hearing loss during active military duty and a continuity of symptoms since.  Sensorineural hearing loss is subject to service connection based upon continuity of symptomatology as an "organic disease of the nervous system" under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  

Accordingly, an examination and opinion are needed to determine whether the Veteran's current hearing loss is related to service.  38 U.S.C.A. § 5103A(d).

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2012).

The Board also notes that during his February 2013 hearing, the Veteran testified that he was currently receiving treatment for his hearing loss at the VA Medical Center in West Palm Beach, Florida.  However, the claims file does not contain any VA treatment records dated after April 2009.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should obtain any outstanding medical records from the VA Medical Center in Alexandria, Louisiana, dated from April 2009 to the present.  

2.  Then, afford the Veteran a VA audiology examination with an ENT physician at the VA Medical Center in West Palm Beach, Florida, if possible, to determine the etiology of any current hearing loss.  The examiner should review the claims folder and note such review in the examination report or an addendum.  

3.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current hearing loss is the result of noise exposure or other injury or disease in active service.  

4.  Following the completion of the development requested in paragraph 2, a diagnosis of tinnitus should be confirmed or ruled out.  If tinnitus is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the tinnitus, in whole or in part, is etiologically related to the Veteran's military service. 

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current tinnitus was caused or aggravated by any current hearing loss.
The examiner is advised that the Veteran is competent to report injuries, including noise exposure, as well as symptoms, and that his reports must be considered in formulating the requested opinion.

A rationale should be given for all opinions and conclusions expressed.  

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

